In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                             No. 02-20-00033-CV

UNITED HEALTHCARE OF TEXAS,           §   On Appeal from the 342nd District Court
INC.; OPTUM HEALTH CARE
SOLUTIONS, LLC D/B/A OPTUM
HEALTHCARE SOLUTIONS, INC.;
UNITED HEALTHCARE, INC. D/B/A
UNITED HEALTHCARE INSURANCE
COMPANY; UNITED HEALTHCARE
COMMUNITY PLAN OF TEXAS, L.L.C.;      §   of Tarrant County (342-303717-18)
EVERCARE OF TEXAS, L.L.C.; UNITED
HEALTHCARE BENEFITS OF TEXAS,
INC.; UNITED HEALTHCARE SERVICES,
INC.; AND UNITEDHEALTH GROUP,
INC., Appellants

                                      §   January 21, 2021
V.

LOW-T PHYSICIANS SERVICE, P.L.L.C.;
LOW-T PHYSICIANS PROFESSIONAL
ASSOCIATION; AND LOW-T
PHYSICIANS GROUP, P.L.L.C.,
Appellees                             §   Memorandum Opinion by Justice Wallach


                                JUDGMENT
       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the order of the trial court

is affirmed in part and reversed in part.

       We affirm that portion of the trial court’s order denying arbitration on

Appellants United Healthcare of Texas, Inc.; Optum Health Care Solutions, LLC

d/b/a Optum Healthcare Solutions, Inc.; United Healthcare, Inc. d/b/a United

Healthcare Insurance Company; United Healthcare Community Plan of Texas, L.L.C.;

Evercare of Texas, L.L.C.; United Healthcare Benefits of Texas, Inc.; United

Healthcare Services, Inc.; and UnitedHealth Group, Inc.’s claims for alleged

overpayment (Paragraphs 11, 17, and 18 of Appellants’ Second Amended Answer and

Amended Counterclaim); Appellees Low-T Physicians Service, P.L.L.C.; Low-T

Physicians Professional Association; and Low-T Physicians Group, P.L.L.C.’s claim of

settlement of the overpayment (Count One of Appellees’ Original Petition); and

related claims for costs and attorney’s fees.

       We reverse that portion of the trial court’s order denying arbitration on all

parties’ other general claims for declaratory relief of the parties’ rights and obligations

under the provider agreements and applicable state law, and related attorney’s fees and

costs (Counts Two and Three of Appellees’ Original Petition and paragraphs 17-19 of

Appellants’ Second Amended Answer and Counterclaim). We remand this case to the

trial court (1) to refer these general claims for declaratory relief to arbitration pursuant
to the terms of each provider agreement and (2) to address whether to stay claims not

subject to arbitration pending the arbitration.

         It is further ordered that Appellants United Healthcare of Texas, Inc.; Optum

Health Care Solutions, LLC d/b/a Optum Healthcare Solutions, Inc.; United

Healthcare, Inc. d/b/a United Healthcare Insurance Company; United Healthcare

Community Plan of Texas, L.L.C.; Evercare of Texas, L.L.C.; United Healthcare

Benefits of Texas, Inc.; United Healthcare Services, Inc.; and UnitedHealth Group,

Inc. shall pay one-half of all costs of this appeal and that Appellees Low-T Physicians

Service, P.L.L.C.; Low-T Physicians Professional Association; and Low-T Physicians

Group, P.L.L.C. shall pay one-half of all costs of this appeal, for which let execution

issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach